Citation Nr: 1602047	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984, and from October 2001 to April 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claim for service connection for PTSD and assigned a 50 percent disability rating.  

A request for a total disability based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran sought a TDIU in an October 2011 claim.  The RO denied this claim in August 2012.  After the Veteran filed a timely notice of disagreement, the RO issued a statement of the case in October 2014.  The Veteran did not file a substantive appeal in response to that statement of the case.  

Because the issue of entitlement to a TDIU has been separately adjudicated, the Board finds that such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims).  Absent any action or indication from the Veteran that he wished to pursue this claim further, the Board cannot find that the issue of entitlement to a TDIU has been raised by the record.  The Board thus does not have jurisdiction over the claim and need not refer or remand the matter.  

As discussed in greater detail below, at a January 2015 VA examination, the examiner determined that, in addition to PTSD, the Veteran suffered from adjustment disorder.  The examiner also related this disorder to a number of factors, including the Veteran's ongoing back pain.  

As the Veteran is service-connected for a back disability, the Board finds that the issue of entitlement to service connection for adjustment disorder to include as secondary to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Over the course of the appeal period, the Veteran's PTSD symptoms have not resulted in occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained, as have records from the Social Security Administration.  The Veteran did not indicate that he received treatment for his PTSD from any other source besides VA; accordingly, there are no relevant private treatment records related to this appeal.  

Over the course of the appeal period, the Veteran underwent three VA examinations.  The examinations, along with the expert medical opinions provided, are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe his disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  Indeed, these examinations resulted in the Veteran's claim for service connection being granted.  

For the foregoing reasons, VA's duty to assist has been met.

II.  Increased Rating for PTSD

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  That rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

Prior to its recent revision, VA had adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Under that previous standard, diagnoses many times included an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.   

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Facts 

Over the course of the appeals period, the Veteran has undergone three VA examinations.  At the first in December 2011, the examiner noted that the Veteran suffered from a litany of symptoms related to his PTSD.  Those were: depressed mood, anxiety, panic attacks that occur weekly or less, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  

The examiner diagnosed the Veteran as suffering from PTSD; he did not diagnose the Veteran as suffering from any other psychiatric disorders.  The examiner assigned a GAF score of 53, and determined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

The Veteran underwent a second VA examination in July 2012.  At that examination, the Veteran stated that though he was not working, he stayed busy by focusing on his children, going to the gym, and gardening.  

The examiner stated that the Veteran's PTSD was manifested by symptoms of anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, and disturbances of motivation and mood.  

The examiner diagnosed the Veteran as suffering from PTSD; he did not diagnose the Veteran as suffering from any other psychiatric disorders.  He assigned a GAF score of 53, and determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

Most recently, the Veteran underwent a VA examination in January 2015.  The Veteran reported that he lived with his wife and children, and that he spends most of his time at home or at the gym.  He reported that he remained unemployed, but that he volunteered at his apartment complex and at his church.  He stated that he has a few friends and gets together with his wife's family.  

The examiner determined that the Veteran's PTSD resulted in depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that the Veteran was casually dressed and cooperative during the examination.  The Veteran had good eye contact with a euthymic mood.  He noted the Veteran's reported memory problems, but stated that the Veteran's cognition appeared grossly intact.  The examiner also noted that the Veteran denied suicidal and homicidal ideation.  

The examiner also determined that, though the Veteran did not currently meet the full criteria for a PTSD diagnosis, such a diagnosis was still warranted based on the Veteran's previous examinations.  In contrast to the earlier examinations, this examiner also diagnosed the Veteran as suffering from adjustment disorder with mixed anxiety and depressed mood.  The examiner attributed this second diagnosis to the Veteran's stress from his recurrent cancer diagnoses, his unemployment, and his back pain.  The examiner determined that the Veteran's reported symptoms of hypervigilance and irritability were related to his PTSD, while "the majority of the anxiety and depression, and some of the irritability, are due to the adjustment disorder."  The examiner concluded that the Veteran's psychiatric disorders together resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

The Veteran's VA treatment records show similar symptoms as those found by the three VA examinations.  

For instance, a December 2010 psychiatric note reflects that the Veteran reported his mood as okay, but noted that he angers easily.  The Veteran endorsed suffering from insomnia, nightmares, forgetfulness, hypervigilance, social withdrawal, and anger outbursts.  The Veteran denied suffering from suicidal or homicidal ideation.  Psychiatric notes from April 2011 and August 2011 show identical results.  

A full mental status examination was performed at a January 2012 VA psychiatric visit.  The examining psychologist stated that there was no evidence of agitation or psychomotor retardation, and that the Veteran had good eye contact.  The Veteran was calm and cooperative, and he was oriented to person, place, and time.  His speech was of regular rate and rhythm, and his thoughts were logical and goal direct.  His mood was "okay," and his affect was full and congruent to his mood.  The Veteran showed no signs of delusions, he was not suicidal or homicidal, and his insight and judgment were fair to good.  The psychologist diagnosed the Veteran as suffering from PTSD and assigned a GAF score of 55.  Similar symptoms were recorded in notes from March 2012, July 2012, and March 2013.  A GAF score of 55 was also assigned at each of those subsequent appointments.  

In June 2013, the Veteran reported that he was experiencing a lot of anxiety, and that his physical pain was exacerbating his emotional problems.  The Veteran denied suicidal ideation, but was contemplative over the recent death of a friend who had committed suicide.  The Veteran acknowledged the resources that VA had if he felt he needed them, and noted that he was going to spend time with family.  

In July 2013, the Veteran reported that he was stable emotionally, and that he his anxiety, insomnia, and irritability were "okay."  A mental status examination revealed that the Veteran was calm and cooperative, and that his speech was of regular rate and rhythm.  His thoughts were logical and goal directed.  His mood was okay, and his affect was full and congruent to his mood.  The Veteran denied auditory and visual hallucinations, there was no evidence of delusions, and he denied suicidal or homicidal ideation.  His insight and judgment were fair to good, and his memory and cognition were grossly intact.  The psychologist diagnosed the Veteran as suffering from PTSD and assigned a GAF score of 55.

In letters to VA, the Veteran reported suffering from similar symptoms as found in his VA examinations and VA clinic records.  In an August 2010 letter, the Veteran stated that his PTSD resulted in problems with anger, trouble sleeping, and problems in his relationships.  In a December 2011 letter, the Veteran stated that he had trouble focusing on things, and that he gets frustrated and angered easily.  

Analysis

Given the foregoing, the Board finds that, over the course of the entire appeals period, the Veteran's PTSD symptoms and their resulting occupational and social impact most closely approximate the 50 percent rating currently assigned.  

Again, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

The above highlighted evidence shows that the Veteran suffers from many of these symptoms, including impairment of short term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Though other symptoms described by the Veteran and the medical evidence (such as depressed mood, anxiety, panic attacks occurring weekly or less, chronic sleep impairment, and mild memory loss) correspond with a lower, 30 percent rating, the Board finds that the Veteran's symptoms more closely approximate those described by the 50 percent rating.  Further, these symptoms have resulted in occupational and social impairment with reduced reliability and productivity as required for this rating.  

Higher ratings of 70 or 100 percent are not warranted, as the Veteran's symptoms did not approximate the severity of the symptoms described by those ratings.  Notably, the Veteran's speech was consistently described as logical and coherent; he has always been found to be oriented to person, place, and time.  There has never been any notation of spatial disorientation, his thought process has always been within normal limits, and he has consistently denied delusions or hallucinations.  The Veteran has consistently denied suffering from homicidal and suicidal ideation, and his hygiene has never been described as impaired.  

Though the Veteran has spoken of the impact that his PTSD has on his interpersonal relationships, the Veteran reported getting married during the appeals period, he has described spending time with his family, he reported having friends, and he volunteered at his church.  Thus, despite the impact that his symptoms may have on his relationships, he does not show an inability to establish or maintain effective relationships.  

Further, though the examiner from the January 2015 examination found that the Veteran suffers from a psychiatric disorder in addition to PTSD and determined that separate symptoms could be assigned to each disorder, even considering these disorders together does not qualify the Veteran for an increased rating.  Indeed, the symptoms associated with the nonservice-connected adjustment disorder (including anxiety, depression, and irritability) correspond to the currently assigned 50 percent rating.  The Board has also referred to the RO a claim for service connection for this now separately diagnosed disorder.  

Quite simply, the great weight of the evidence shows that the Veteran's PTSD symptoms have not been of the duration, severity, and frequency described by the 70 or 100 percent ratings.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

An extraschedular rating is also not warranted.  The evidence shows that the Veteran's service-connected PTSD results in chronic sleep impairment, panic attacks, mild memory loss, disturbances of motivation and mood, and a difficulty in establishing and maintaining effective work and social relationships.  These symptoms are all directly provided for by the applicable rating criteria.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for PTSD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

In summary, the evidence shows that, over the course of the entire appeals period, the Veteran's PTSD symptoms and the effect that his symptoms have on his occupational and social functioning most closely approximate the 50 percent rating currently assigned.  The preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and a disability rating in excess of 50 percent for the Veteran's PTSD is not warranted.  


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.  




______________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


